Citation Nr: 0939305	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  09-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from August 1968 to March 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  By that rating action, the RO assigned a 50 percent 
evaluation to the service-connected PTSD, effective December 
18, 2007-the date of a VA outpatient report, reflecting an 
increase in severity of this disability.  The Veteran 
disagreed with the RO's assignment of a 50 percent rating to 
the service-connected PTSD to the Board.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing conducted at the Newark, New 
Jersey RO.  At the hearing, the Veteran submitted additional 
medical evidence (VA outpatient reports) along with a waiver 
of RO consideration of this evidence.  Thus, a remand to the 
RO is not necessary in this instance.  38 C.F.R. § 20.1304 
(2009).  

In a July 2009 statement to VA, the Veteran raised the issue 
of entitlement to service connection for seizures, claimed as 
secondary to the service-connected PTSD.  As this issue has 
not been developed for appellate review, it is REFERRED to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Concerning the claim for an increased evaluation in excess of 
50 percent for PTSD, VA last evaluated the Veteran for this 
disability in Aril 2008.  (See April 2008 VA PTSD examination 
report).  Since that time, the Veteran, along with his 
accredited representative and spouse, have maintained, in 
written statements and in testimony before the undersigned, 
that his PTSD has increased in severity.  (See Transcript 
(T.) at page (pg.) 26) and July 2009 statement from the 
Veteran to VA).  The Veteran's spouse testified that the 
Veteran was "different" then he was two years ago, and that 
another VA examination would be helpful in determining the 
current severity of his PTSD.  (T. at pg. 26).  In a July 
2009 statement to VA, the Veteran maintained that even since 
his June 2009 hearing, he had experienced an increase in 
PTSD-related symptomatology, such as flashbacks, intrusive 
thoughts and sleep disturbance.  (See Veteran's July 2009 
letter to VA). 

In view of the Veteran's allegations of worsening of his 
PTSD-related symptoms since VA last examined him in April 
2008, a re-examination is necessary to verify whether there 
has been an improvement in the service-connected PTSD, or a 
material change in disability.  38 C.F.R. § 3.327(a)(2009).

While this matter is on remand, the RO/AMC should undertake 
appropriate action to acquire further available VA outpatient 
records from the Lyons VA Medical Center (VAMC) and associate 
these records with the claims files.  While records from this 
facility dating from August 2007 to March 2009 are of record, 
more recent records are absent.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
38 C.F.R. § 3.159(c)(2) (2009) (pertaining to requests for 
records in the custody of a Federal department or agency).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record, to 
specifically include all additional 
relevant treatment records from the Lyons 
VAMC, dating from March 2009.  All 
records/responses received should be 
associated with the claims files.

In requesting these records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009). The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims files.

2.  Schedule the Veteran for a VA 
psychiatric examination to assess the 
current severity of his service- 
connected PTSD.  The following 
considerations will govern the 
examination:

a.  The claims files, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review 
of these materials in any report 
generated as a result of this remand.

b.  After conducting any clinical 
studies, the examiner should report a 
multi-axial diagnosis identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
Veteran's service-connected PTSD results 
in social and occupational impairment. 
All signs and symptoms of the service-
connected PTSD should be reported in 
detail.  The multi-axial assessment 
should also include a thorough discussion 
of Axis IV (psychosocial and 
environmental problems) and Axis V Global 
Assessment of Functioning score, with an 
explanation of the numeric code assigned.
c.  All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
must be included.

3.  The RO/AMC will then review the 
Veteran's claims files and ensure that 
the foregoing development actions have 
been conducted and completed in full.  If 
further action is required, it should be 
undertaken prior to any further 
adjudication of the remanded claim.

Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claim of 
entitlement to an increased rating in 
excess of 50 percent for PTSD must be 
readjudicated.

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review. 

The purpose of this remand is to assist the Veteran with 
substantive development of his increased rating claim.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
increased evaluation claim. His cooperation in VA's efforts 
to develop his claim including reporting for scheduled VA 
examination, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


